


116 HR 4727 RS: Department of Homeland Security Mentor-Protégé Program Act of 2019
U.S. House of Representatives
2020-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
Calendar No. 579
116th CONGRESS2d Session
H. R. 4727
[Report No. 116–287]
IN THE SENATE OF THE UNITED STATES

December 10, 2019
Received; read twice and referred to the Committee on Homeland Security and Governmental Affairs


November 9, 2020
Reported by Mr. Johnson, with amendments
Omit the part struck through and insert the part printed in italic

AN ACT
To amend the Homeland Security Act of 2002 to establish a mentor-protégé program, and for other purposes.


1.Short titleThis Act may be cited as the Department of Homeland Security Mentor-Protégé Program Act of 2019. 2.Department of Homeland Security mentor-protégé program (a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:

890B.Mentor-protégé program
(a)EstablishmentThere is established in the Department a mentor-protégé program (in this section referred to as the Program) under which a mentor firm enters into an agreement with a protégé firm for the purpose of assisting the protégé firm to compete for prime contracts and subcontracts of the Department. (b)EligibilityThe Secretary shall establish criteria for mentor firms and protégé firms to be eligible to participate in the Program, including a requirement that a firm is not included on any list maintained by the Federal Government of contractors that have been suspended or debarred.
(c)Program application and approval
(1)ApplicationThe Secretary, acting through the Office of Small and Disadvantaged Business Utilization of the Department, shall establish a process for submission of an application jointly by a mentor firm and the protégé firm selected by the mentor firm. The application shall include each of the following: (A)A description of the assistance to be provided by the mentor firm, including, to the extent available, the number and a brief description of each anticipated subcontract to be awarded to the protégé firm.
(B)A schedule with milestones for achieving the assistance to be provided over the period of participation in the Program. (C)An estimate of the costs to be incurred by the mentor firm for providing assistance under the Program.
(D)AttestationAttestations that Program participants will submit to the Secretary reports at times specified by the Secretary to assist the Secretary in evaluating the protégé firm’s developmental progress. (E)Attestations that Program participants will inform the Secretary in the event of a change in eligibility or voluntary withdrawal from the Program.
(2)ApprovalNot later than 60 days after receipt of an application pursuant to paragraph (1), the head of the Office of Small and Disadvantaged Business Utilization shall notify applicants of approval or, in the case of disapproval, the process for resubmitting an application for reconsideration. (3)RescissionThe head of the Office of Small and Disadvantaged Business Utilization may rescind the approval of an application under this subsection if it determines that such action is in the best interest of the Department.
(d)Program durationA mentor firm and protégé firm approved under subsection (c) shall enter into an agreement to participate in the Program for a period of not less than 36 months. (e)Program benefitsA mentor firm and protégé firm that enter into an agreement under subsection (d) may receive the following Program benefits:
(1)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive evaluation credit for participating in the Program. (2)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive credit for a protégé firm performing as a first tier subcontractor or a subcontractor at any tier in an amount equal to the total dollar value of any subcontracts awarded to such protégé firm.
(3)A protégé firm may receive technical, managerial, financial, or any other mutually agreed upon benefit from a mentor firm, including a subcontract award. (4)Any other benefits identified by the Secretary.
(f)ReportingNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the head of the Office of Small and Disadvantaged Business Utilization shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Small Business and Entrepreneurship of the Senate and the Committees on Homeland Security and Small Business of the House of Representatives a report that— (1)identifies each agreement between a mentor firm and a protégé firm entered into under this section, including the number of protégé firm participants that are—
(A)small business concerns; (B)small business concerns owned and controlled by veterans;
(C)small business concerns owned and controlled by service-disabled veterans; (D)qualified HUBZone small business concerns;
(E)small business concerns owned and controlled by socially and economically disadvantaged individuals; (F)women-owned small business concerns;
(G)historically Black colleges and universities; and (H)minority institutions of higher education;
(2)describes the type of assistance provided by mentor firms to protégé firms; (3)identifies contracts within the Department in which a mentor firm serving as the prime contractor provided subcontracts to a protégé firm under the Program; and
(4)assesses the degree to which there has been— (A)an increase in the technical capabilities of protégé firms; and
(B)an increase in the quantity and estimated value of prime contract and subcontract awards to protégé firms for the period covered by the report. (g)DefinitionsIn this section:
(g)Rule of constructionNothing in this section shall be construed to limit, diminish, impair, or otherwise affect the authority of the Department to participate in any program carried out by or requiring approval of the Small Business Administration or adopt or follow any regulation or policy that the Administrator of the Small Business Administration may promulgate, except that, to the extent that any provision of this section (including subsection (h)) conflicts with any other provision of law, regulation, or policy, this section shall control.  (h)Definitions In this section: 
(1)Historically Black college or universityThe term historically Black college or university means any of the historically Black colleges and universities referred to in section 2323 of title 10, United States Code, as in effect on March 1, 2018. (2)Mentor firmThe term mentor firm means a for-profit business concern that is not a small business concern that—
(A)has the ability to assist and commits to assisting a protégé to compete for Federal prime contracts and subcontracts; and (B)satisfies any other requirements imposed by the Secretary.
(3)Minority institution of higher educationThe term minority institution of higher education means an institution of higher education with a student body that reflects the composition specified in section 312(b) of the Higher Education Act of 1965 (20 U.S.C. 1058(b)). (4)Protégé firmThe term protégé firm means a small business concern, a historically Black college or university, or a minority institution of higher education that—
(A)is eligible to enter into a prime contract or subcontract with the Department; and (B)satisfies any other requirements imposed by the Secretary.
(5)Small Business Act definitionsThe terms small business concern, small business concern owned and controlled by veterans, small business concern owned and controlled by service-disabled veterans, qualified HUBZone small business concern, and small business concern owned and controlled by women have the meaningmeanings given such terms, respectively, under section 3 of the Small Business Act (15 U.S.C. 632). The term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given such term in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890A the following new item:


Sec. 890B. Mentor-protégé program..


November 9, 2020
Reported with amendments
